Case: 13-50525      Document: 00512551983         Page: 1    Date Filed: 03/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50525
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 6, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE ROBERTO DAVILA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:06-CR-20-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The district court found that Jose Roberto Davila violated conditions of
his supervised release, then sentenced him to two consecutive 24-month terms
of imprisonment, for a total of 48 months. Davila argues that his above-
guidelines revocation sentence is substantively unreasonable because it
substantially exceeds the advisory guidelines range and because requiring him




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50525      Document: 00512551983     Page: 2   Date Filed: 03/06/2014


                                  No. 13-50525

to serve consecutive prison sentences for a single violation of supervised
release makes his sentence multiplicitous.
      Typically,   we    review   revocation    sentences   under   the   “plainly
unreasonable” standard of 18 U.S.C. § 3742(a)(4). United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). However, because Davila did not object to the
substantive reasonableness of his sentence following its imposition, we review
for plain error. See United States v. Dunigan, 555 F.3d 501, 506 (5th Cir. 2009).
To establish plain error, Davila must show a forfeited error that is clear or
obvious and that affects his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If Davila makes such a showing, this court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Davila’s assertions do not satisfy this standard. The court was revoking
supervised release for the third time.         The 24-month sentence for each
supervised release term was within the statutory maximum and therefore was
a legal sentence. See United States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997).
We have routinely upheld revocation sentences exceeding the recommended
range, even when the sentence imposed is the statutory maximum. See United
States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009) (upholding a 36-month
sentence where the recommended guidelines range was 4-10 months).
Although Davila argues that the consecutive sentences were multiplicitous,
the district court had the statutory authority to impose consecutive sentences
upon revocation of concurrent terms of supervised release. United States v.
Gonzalez, 250 F.3d 923, 927-29 (5th Cir. 2001).
      None of Davila’s arguments show a clear or obvious sentencing error that
affected his substantial rights. See Puckett, 556 U.S. at 135. Consequently,
the judgment of the district court is AFFIRMED.



                                        2